Title: [Diary entry: 18 March 1786]
From: Washington, George
To: 

Saturday 18th. Thermometer at 44 in the Morning—56 at Noon and 52 at Night. Morning a little cloudy, and the Wind at No. West with appearances of blowing hard; but towards noon it cleared, the wind moderated, and in the afternoon it became calm and very pleasant. Rid to my Ferry, Dogue Run, Muddy hole, and Neck plantations. On my return before dinner found a Mr. Charton (a french Gentleman) here introduced by a letter from Governr. Henry. Got the Mound on the left so far compleated as to plant the next largest of my weeping Willows thereon the buds of which were quite expanded, and the leaves appearing in their unfolded state—quaere, how much too far, in this state of the Sap, is the Season advanced? Also planted the cuttings from, or trimming, of these trees in a nursery they being in the same forward State. Spaded up some of the ground in my botanical garden for the purpose of planting the scaly bark hiccory nut of Gloucester in. Also a piece of ground No. West of the green House, adjoining thereto, the garden Wall, & Post & rail fencing lately erected as yards for my Stud horses in order to plant the Seed of the Honey loccust &ca. &ca. About Noon this day finished crossing the ground in the Neck—designed for Oats and clover—and nothing but the lateness of the Season could (if that will) justify my doing it whilst the ground is so wet—or beginning to inlist Corn ground which I did at the same place whilst the ground was in this condition.